Citation Nr: 0429617	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-25 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected dermatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to April 
1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California. 

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting at Oakland, 
California, in March 2004; a transcript of that hearing is 
associated with the claims file.

The Board notes that following his March 2004 Board hearing, 
the veteran submitted additional medical evidence consisting 
of treatment records from Kaiser Permanente and the 
Sacramento VA Medical Center concerning treatment for his 
skin disorder.  In connection with the submission of such 
evidence, he signed a statement waiving consideration of the 
newly submitted evidence by the RO.  As such, the Board can 
properly consider such evidence.  See 38 C.F.R. § 20.1304 
(2003).

The Board observes that in February 2003 the veteran 
submitted an Application for Annual Clothing Allowance.  It 
does not appear that such claim has been adjudicated and, as 
such, this matter is referred to the RO for appropriate 
action.   

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran is service-connected for dermatitis, evaluated as 
10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7806.  He contends that his dermatitis is manifested by a 
rash on his left hand, right elbow, and right buttock that is 
itchy, painful, and bleeds when scratched.  The veteran 
argues that his rash causes discoloration and disfigurement.  
He states that, for the prior two years, he misses work 
approximately two days a week due to his service-connected 
dermatitis.  The veteran indicates that his dermatitis is 
currently being treated by topical steroid creams.  As such, 
he claims that an initial rating in excess of 10 percent is 
warranted.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
claim now before the Board.  The Board finds that a remand is 
necessary to ensure complete compliance with the VCAA and its 
implementing regulations in this case.  

The Board observes that the rating criteria governing skin 
disabilities, Diagnostic Code Series 7800, was amended 
effective August 30, 2002.  As the veteran was granted 
service connection for dermatitis and assigned a 10 percent 
disability evaluation effective May 21, 2002, both sets of 
rating criteria must be considered in evaluating the 
veteran's service-connected skin disability.  See VAOPGCPREC 
7-03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994); Dudnick 
v. Brown, 10 Vet. App. 79 (1997).  The Board observes that 
the veteran is rated under Diagnostic Code 7806, pertinent to 
dermatitis or eczema.  Although notified of pre- and post-
August 2002 diagnostic criteria pertinent to dermatitis, the 
veteran has reported having pain and tender scars as the 
result of his rashes, and, a May 2004 treatment note reflects 
an assessment of possible psoriasis.  As such, the RO should 
consider the applicability of diagnostic codes pertaining to 
scars and psoriasis under both the old and new criteria.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  

The Board also observes that the veteran was last afforded a 
VA examination in November 2002.  At the time of the VA 
examination, it was noted that the veteran had dermatitis 
manifested by a rash on his forearms that waxes and wanes.  
The examiner reported that it prohibited the veteran from 
working about four times a  year.  The veteran stated that it 
was pruritic, bled, and developed scabs.  Upon physical 
examination, the examiner observed oval areas of excoriation 
approximately five centimeters bilaterally on the veteran's 
forearms.  Since the VA examination, a February 2003 record 
from the Sacramento VA Medical Center reveals dermatitis on 
the back of the veteran's hands, elbows, and buttocks.  
A February 2004 treatment note from Kaiser Permanente and an 
April 2004 record from the Sacramento VA Medical Center both 
reflect an assessment of dermatitis and lichen simplex 
chronicus.  The April 2004 record from the Sacramento VA 
Medical Center also shows that the veteran sought a refill of 
his steroid cream for treatment of his dermatitis.  A May 
2004 treatment note from Kaiser Permanente indicates a rash 
on the veteran's elbows, abdomen, buttocks, and penile shaft, 
and, an assessment of possible psoriasis.  As such, there 
appear to be additional diagnoses of the veteran's dermatitis 
as well as varying locations of his rash.  Furthermore, the 
veteran has indicated that he currently misses work twice a 
week, as opposed to four times a year, as a result of his 
dermatitis.  Based on review of the above, the Board 
concludes that a further VA examination is necessary to 
obtain contemporary clinical findings and conclusions in 
order to ensure evaluation based on an accurate disability 
picture.  

Additionally, there appear to be outstanding records 
pertinent to the veteran's appeal.  The veteran has submitted 
treatment records from Kaiser Permanente and the Sacramento 
VA Medical Center.  It is unclear if there are additional 
available records available from such facilities.  As such, 
while on remand, any outstanding relevant medical records 
should be obtained for consideration in connection with the 
veteran's appeal.

For the above reasons, the case is REMANDED for the 
following:

1.  The veteran should be requested to 
identify all current and past VA and non-
VA medical providers who have examined or 
treated him for dermatitis.  The RO 
should take the appropriate steps to 
obtain identified records, to include 
those from Kaiser Permanente and the 
Sacramento VA Medical Center, not already 
associated with the claims file.  A 
response, negative or positive, should be 
associated with the claims file.  For VA 
records, requests must continue until the 
RO determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  

2.  Following the completion of the above 
development and after all obtained 
treatment records are associated with the 
claims file, the veteran should be 
afforded a VA examination.  The purpose 
of this examination is to determine the 
nature and severity of the veteran's 
service connected dermatitis.  The claims 
file should be made available to the 
examiner for review and the examiner 
should confirm in his written report that 
the file was available for review.  The 
examiner should diagnose all skin 
disorders shown to be present and provide 
an opinion as to whether they are related 
to his service connected dermatitis.  The 
examiner should identify all areas 
affected by the veteran's service 
connected skin disability, and report 
findings with respect to each of the 
following factors: (a) the degree of any 
exfoliation, exudation, ulceration, 
itching or disfigurement; (b) the 
percentage of entire body, and also of 
exposed areas, affected; (c) whether 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs are 
required, for how long a duration in a 
12-month period, and whether the therapy 
is intermittent or constant; (d) whether 
any area on the head, face or neck 
affected by the service connected skin 
condition is indurated, inflexible, 
abnormal in texture, or hypo- or hyper-
pigmented, and if so, what is the area 
(in square inches or centimeters) 
involved for that characteristic; (e) 
whether there is gross distortion or 
asymmetry of any feature or paired set of 
features from the skin condition; (f) 
whether any scab or scarring has occurred 
as a result of the veteran's dermatitis, 
and, whether such scab(s) or scar(s) are 
deep, cause limited motion, superficial, 
unstable, tender, or painful on 
examination. Also, the size of the area 
(in square inches or centimeters) of the 
scabbing or scarring should be reported.  
The examiner should also provide an 
opinion concerning the overall degree of 
social and industrial impairment 
resulting from the veteran's service-
connected skin disability, to include the 
impact on his employability.  The 
rationale for all opinions expressed must 
be provided.

3.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  The RO should 
specifically advise the veteran of all 
potentially applicable diagnostic 
criteria relevant to determining the 
appropriate evaluation for his service-
connected skin disability.  

4.  After completing the above actions, 
the RO should readjudicate the veteran's 
claim based on the complete evidentiary 
record.  Consideration should be given to 
all potentially applicable diagnostic 
codes as well as the propriety of staged 
ratings, pursuant to Fenderson v. West, 
12 Vet. App. 119 (1999), and, 38 C.F.R. 
§§ 3.321 and 4.16(b) (2003), as 
applicable.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02. 


	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




